Citation Nr: 0529697	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-13 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 35 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1960 to August 1968 
and from June 1969 to June 1987.  The veteran died in August 
1998.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision.  In December 
2004, the Board issued a decision in this case but vacated it 
in March 2005 on the motion of the veteran's representative.  
In June 2005, the Board referred the case for an independent 
medical opinion and the matter is now before the Board for 
final appellate review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran died in August 1998 and the death certificate 
lists the cause of death as probable acute myocardial 
infarction due to arteriosclerotic cardiovascular disease; at 
the time of death, service connection was not in effect for 
any disability.

3.  The preponderance of the evidence demonstrates that the 
veteran had a cardiovascular disease in service which later 
caused his death.

4.  The cause of the veteran's death is service-connected.  

5.  The appellant, as the veteran's surviving spouse, is 
eligible for DEA.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

2.  The criteria for entitlement to DEA benefits pursuant to 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. 
§ 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on both issues in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran died in August 1998.  The death 
certificate listed the cause of death as probable acute 
myocardial infarction due to arteriosclerotic cardiovascular 
disease.  At the time of his death, the veteran was not 
service connected for any disabilities; therefore, it is 
necessary to determine whether service connection should have 
been established for cardiovascular disease.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Physical examinations conducted throughout service were 
negative for any specific heart abnormalities.  A January 
1980 medical record noted elevated triglycerides and a 
January 1980 electrocardiogram showed poor R wave 
progression.  In an April 1981 report, the veteran's ratio 
between cholesterol and HDL was six.  In November 1986, the 
veteran was seen in an outpatient setting for dyspepsia and 
he was assessed in April 1987 as having probable aortic 
insufficiency.  A chest x-ray at that time demonstrated old 
granulomatous disease with no acute cardiopulmonary disease. 

In written statements dated in March 2000, August 2000 and 
January 2001, a board-certified heart specialist, L.G. 
Alvarez, M.D., indicated that he had reviewed the veteran's 
service medical records and opined that the veteran had early 
"markers" of heart disease while in the service.  Dr. Alvarez 
based this opinion on the following data in the veteran's 
service medical records: 1) the veteran was referred for a 
cardiac consult for poor R-wave progression and aortic 
insufficiency; 2) complaints of and diagnosis of dyspepsia 
(heartburn); and 3) reports of mixed hyperlipidemia with both 
hypertriglyceridemia and hypercholesterolemia and a low HDL.  
Dr. Alvarez concluded that the veteran's eventual death from 
a heart attack was at least as likely as not related to the 
heart problems he presented during service.

In an April 2004 opinion, a VA cardiologist noted that he had 
reviewed all of the veteran's available service medical 
records and Dr. Alvarez's reports.  The VA cardiologist 
concluded that there was no symptomatic or clinical onset of 
arteriosclerotic cardiovascular disease in service for the 
following reasons: 

1) Even though there is one EKG, which 
shows poor R-wave progression, an echo 
done in 1987 did not reveal any evidence 
of heart disease or [myocardial 
infarction].  

2) On the basis of the echo, even though 
there is no Doppler evidence according 
to the cardiologist's note from 1987, 
the [left ventricle] chamber size was 
normal, and there was no evidence of 
[left ventricle] dilatation, and the 
cardiologist did not agree that there 
was a diastolic murmur.  

3) The dyspepsia was thought to be 
secondary to gastric hyperacidity. 

In October 2004, a medical consultant, A.M. Gordon, M.D. 
/M.P.H, noted that she had reviewed the veteran's file, 
medical records, and the opinions of Dr. Alvarez and the VA 
cardiologist.  While Dr. Gordon agreed with the VA 
cardiologist that there was an absence of 
electrocardiographic or echocardiographic to explain the 
findings of poor R wave progression in service, she concurred 
with Dr. Alvarez that the veteran had cardiac risk factors 
which manifested in service.  Dr. Gordon explained that some 
risk factors were identified in service but other factors 
were suggested but not fully evaluated:

[The veteran] was diagnosed with an 
abnormal lipid profile and an aortic 
valve abnormality.  The latter was not 
appropriately evaluated to assess the 
presence of aortic regurgitation.  In 
addition, he was diagnosed with 
dyspepsia, which was deemed to be of 
gastrointestinal origin despite the 
existing cardiac risk factors.  This 
assessment may have been based on a 
normal EKG, which is not a very sensitive 
tool for and does not rule out the 
diagnosis of atypical angina.  Further 
diagnostics including a stress test would 
be needed to determine a possible cardiac 
etiology.  Risk factors as existed in 
this case can cause arthrosclerosis 
resulting in coronary artery disease that 
often times manifest only when the degree 
of blockage becomes critical.  
 
Dr. Gordon concluded that it was at least as likely as not 
that the veteran's "in-service condition contributed to his 
subsequent demise."

In June 2005, the Board referred the case for an independent 
medical opinion and in August 2005, an opinion was issued by 
K.P. Madhusoodanan, a Fellow of the American College of 
Cardiology.  After reviewing the veteran's service medical 
records, Dr. Madhusoodanan noted that the veteran had mild 
aortic regurgiation in service, smoked, and had high 
triglycerides but that the most important cardiac factor was 
his low HDL.  He noted that the veteran's aortic 
regurgitation did not have a significant relationship to his 
death.  He further stated that the veteran's dyspeptic 
symptoms may or may not be relevant because acute myocardial 
infarction can be the first sign of coronary artery disease 
in young adults.  Acknowledging that he did not know the 
veteran's genetic information, Dr. Madhusoodanan stated that 
he could not theorize whether the veteran's coronary arterial 
atherosclerotic process started after separation from 
service.  Because this process normally starts much earlier 
in life, Dr. Madhusoodanan stated however that the veteran 
had abnormal coronary arteries long before his separation 
from service.  Noting the veteran's normal ECG/echocardiogram 
in service, Dr. Madhusoodanan pointed out that such results 
could not exclude non-flow-limiting coronary artery 
atherosclerotic lesions but could only suggest no prior heart 
damage.  In conclusion, Dr. Madhusoodanan opined that the 
veteran had a pre-existing non-flow-limiting atherosclerotic 
coronary artery disease prior to separation from service.    

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

Furthermore, the Board may place greater weight on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Here, while the VA's cardiologist is certainly competent to 
render a medical opinion as to whether the veteran's coronary 
artery disease had begun developing while he was in service, 
the Board finds the opinion of Dr. Madhusoodanan most 
probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Dr. Madhusoodanan discussed all relevant service 
medical records and provided reasons and bases for his 
conclusion.  He also discussed evidence which may not have 
been covered by the other opinions.  The opinions of Dr. 
Alvarez, Dr. Gordon, and Dr. Madhusoodanan all conclude that 
the veteran's cardiovascular disease was present in service.  
Therefore, the Board finds that greatest weight should be 
given to Dr. Madhusoodanan's opinion.  

The preponderance of the evidence demonstrates that a 
cardiovascular disease was present in service and that 
disability caused the veteran's death.  Accordingly, service 
connection for the veteran's cause of death is granted. 

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a level 
which the veteran, but for his death or service disability, 
could have been expected to provide for the family.  38 
U.S.C.A. § 3500.  Specifically, a surviving spouse of (1) a 
veteran who died of a service-connected disability, or (2) a 
veteran who died while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability is eligible for survivors' educational assistance.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Here, because 
service connection for the veteran's cause of death has been 
granted, entitlement to DEA is thus warranted for the 
appellant as the veteran's surviving spouse.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' Educational Assistance under 35 
U.S.C., Chapter 35 is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


